DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/23/2022.
Applicant’s amendments filed 06/23/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, 6, 9-12, and 14; and cancelation of claims 5, 21-23, and 25-27.
Claim Objections
Claims 1-4, 6-12 14, and 15 are objected to because of the following informalities:
Claim 1 recites “the spacing layer” (line 5) which should be replaced with “the spacer layer” (for consistency with claim language).
Claim 1 recites “depositing dopant molecules” (line 6) which should be replaced with “depositing the dopant molecules”.
Claim 4 recites “the glass transition temperature” which should be replaced with “a glass transition temperature”.
Claim 6 recites “the two-dimensional layer” which should be replaced with “the two-dimensional material”.
Claim 7 recites “coating the layer of two-dimensional material” (line 3) which should be replaced with “coating a layer of two-dimensional material on the substrate” (for consistency with claim language “the coated substrate” in line 5).
Claim 7 recites “the glass transition temperature” (line 6) which should be replaced with “a glass transition temperature”.
Claim 8 recites “electrically insulating polymer” (line 6) which should be replaced with “the electrically insulating polymer”.
Claim 10 recites “depositing dopant molecules” (lines 1-2) which should be replaced with “depositing the dopant molecules”.
Claim 12 recites “the encapsulating layer” (line 2) which should be replaced with “the at least one encapsulating layer”.
Appropriate correction is required.
Allowable Subject Matter
Claim 1 is objected as indicating above, but would be allowable if amended to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest a method for assembling dopant molecules on a surface of a two-dimensional material that comprises depositing the dopant molecules on a surface of the spacer layer opposite the surface of the two-dimensional material, and annealing to diffuse a portion of the dopant molecules through the spacer layer to assemble on the surface of the two-dimensional material to thereby dope the two-dimensional material in combinations with other claim limitations as required by claim 1.
The dependent claims 2-4, 6-12, 14, and 15 would be allowable by the dependence upon the claim 1.
Response to Arguments
Applicant’s amendments and arguments of 06/23/2022 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103 over US 2015/021 4482 to Park et al. in view of Wehling et al. (‘Molecular Doping of Graphene” (2008), Nano Letters, Vol. 8, No.1, pp. 173-177) and the rejection of claim 1 under 35 U.S.C. 103 over US 2013/0134392 to Afzali- Ardakani et al. in view of Xue et al. (US 2016/0343746) and Park (US 2015/0214482) have been withdrawn. 
However, appropriate corrections are required to address the objections indicated above and to place application in conditions for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891